RICHARD B. TEITELMAN, Judge.
Karen Chastain and additional members of a “Committee of Petitioners” (collectively, “Chastain”) appeal a judgment declaring that a proposed ordinance initiative petition violates article III, section 51 of the Missouri Constitution because the initiative was used for the appropriation of money. Chastain also appeals the dismissal of her counterclaim for mandamus.
The proposed ordinance does not appropriate money and, therefore, does not violate article III, section 51 of the Missouri Constitution. The judgment is reversed, and the case is remanded.
Facts
Kansas City is a constitutional charter city that permits citizens to propose ordinances via initiative petition. See Chastain v. City of Kansas City, 289 S.W.3d 759, 761 (Mo.App.2009). In July 2011, Chastain submitted to the city clerk an initiative petition seeking adoption of an ordinance that would impose additional sales taxes “for the benefit of the city.”
The preamble to the proposed ordinance states that the purpose of the sales taxes is to construct a light rail system. The proposed ballot title suggests using the revenues to construct infrastructure for a light rail system, a street car, electric shuttle buses and bicycles. The only action mandated by the proposed ordinance is the imposition of two taxes: (1) a 1/4 of one percent sales tax for capital improvements as authorized in sections 94.575 to 95.577 and (2) a 1/8 of one percent sales tax for transportation purposes as authorized in sections 94.600 to 94.655.1 Although the *554taxes are imposed for “capital improvements” and “transportation purposes,” no particular project is mandated.
The proposed ordinance was referred to the city council’s transportation and infrastructure committee. The committee held a public hearing and sent the ordinance to the city council with a recommendation that the council not pass the ordinance. The city council determined that the city was not required to place the election before the voters. Chastain filed a request with the city clerk to place the ordinance on the ballot. The city declined.
The city filed a petition for a declaratory judgment seeking a declaration that the proposed ordinance was facially unconstitutional pursuant to article III, section 51 of the Missouri Constitution because the ordinance failed to provide the revenue necessary to construct the transportation system. Chastain filed a counterclaim seeking mandamus to require the city to put the proposed ordinance to a public vote.
The trial court entered an order sustaining the city’s motion to dismiss Chastain’s counterclaim. Subsequently, the trial court entered final judgment for the city on grounds that the proposed ordinance was “an unconstitutional appropriation ordinance under Article III, section 51 of the Missouri Constitution.” The judgment then concluded that the “City is therefore not obligated to place the facially unconstitutional ordinance before the voters, and is legally justified in refusing to place said ordinance before the voters.”
Chastain raises five points on appeal: (1) that the trial court erred in concluding that the ordinance was facially unconstitutional because insufficient revenue is not grounds for pre-election review of an initiative petition; (2) that the trial court erred in declaring the proposed ordinance to be a facially unconstitutional appropriation ordinance; (3) that the trial court lacked subject matter jurisdiction because the city failed to prove that it lacked an adequate remedy at law; (4) that the trial court erred in dismissing her counterclaim for mandamus because the ordinance was not facially unconstitutional; and (5) that the trial court erred in the admission of certain evidence at the evidentiary hearing.

Standard of Review

“The standard of review in a declaratory judgment case is the same as in any other court-tried case.” Levinson v. State, 104 S.W.3d 409, 411 (Mo. banc 2003). “The judgment will be affirmed unless there is no substantial evidence to support it, it is against the weight of the evidence, or it erroneously declares or applies the law.” Id. In this case, the dispositive issue is whether the proposed ordinances violate the Missouri Constitution. This is a legal question subject to de novo review. See, Pearson v. Koster, 367 S.W.3d 36, 43 (Mo. banc 2012)(legal question in a court-tried case is subject to de novo review).
Pre-election review of initiative petitions
Chastain’s first point asserts the trial court erred by conducting pre-election review of the facial constitutionality of the proposed ordinance. This point fails because Missouri law authorizes courts to conduct pre-election review of the facial constitutionality of an initiative petition. See Missourians to Protect the Initiative Process v. Blunt, 799 S.W.2d 824, 828 (Mo. *555banc 1990); Kansas City v. McGee, 364 Mo. 896, 269 S.W.2d 662, 664 (1954)(courts may review a law to be enacted by initiative to determine its constitutionality). The idea underlying this rule is that pre-election review of the facial constitutionality of an initiative petition is warranted given the “cost and energy expended relating to elections” and to avoid the “public confusion generated by avoiding a speedy resolution of a question.... ” Blunt, 799 S.W.2d at 828. The circuit court had the authority to engage in pre-election review of the facial constitutionality of the initiative petition.
Availability of declaratory relief
Chastain asserts that the trial court lacked subject matter jurisdiction to consider the city’s petition for declaratory judgment because the city failed to prove that it lacked an adequate remedy at law. There is no doubt that the trial court had subject matter jurisdiction. See J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249, 253 (Mo. banc 2009)(subject matter jurisdiction is a matter of “the court’s authority to render a judgment in a particular category of case”). Circuit courts have subject matter jurisdiction to enter declaratory judgments.
The lack of an adequate remedy at law is a prerequisite to relief via declaratory judgment. See State ex rel. SLAH, LLC v. City of Woodson Terrace, 378 S.W.3d 357, 361 (Mo. banc 2012). As such, the real issue presented by Chastain’s third point is whether the trial court erred in concluding that the city lacked an adequate legal remedy.
Chastain asserts that if the ordinance was placed before the voters and passed, then the city’s adequate legal remedy is to repeal the ordinance as it is empowered to do pursuant to the city charter. Missouri law not only permits pre-election review of the facial constitutionality of the initiative petition, but it also expressly allows such a challenge to be raised in an action for declaratory judgment. See McGee, 269 S.W.2d at 664 (affirming declaratory judgment that an ordinance proposed in initiative petition facially violated article III, section 51 and need not be submitted for a vote). The circuit court had the authority to enter a declaratory judgment finding that the initiative petition was facially unconstitutional.
Article III, section 51
Chastain asserts that the trial court erred in concluding that the proposed ordinance is facially unconstitutional. Article III, section 51 of the Missouri Constitution states in pertinent part:
The initiative shall not be used for the appropriation of money other than of new revenues created and provided for thereby, or for any other purpose prohibited by this constitution.
The plain language of article III, section 51 generally prohibits the appropriation of money by initiative, except that an initiative may appropriate revenues created by the initiative proposal. What is prohibited is an initiative that, either expressly or through practical necessity,. requires the appropriation of funds to cover the costs associated with the ordinance.
The city’s claim, and the trial court’s judgment, is based on the premise that the proposed ordinance is an unconstitutional appropriation ordinance because the proposed sales taxes would only “help fund” a series of mandated transportation projects by providing financing for bonds and to secure federal matching funds. This premise is refuted by the plain language of the proposed ordinance.
*556As noted above, the proposed ordinance mandates the imposition of two additional sales taxes. The two new sales taxes are the only actions mandated by the proposed ordinance. Although the preamble and proposed ballot title represent that the new taxes would be used to “help fund” four specific transportation projects, the ordinance itself does not mandate that the city spend any money, make any plans or do anything at all other than impose the two new sales taxes. The proposed ordinance is not an appropriation ordinance that violates article III, section 51 of the Missouri Constitution.
The fact that the proposed ordinance creates no financial obligations for the city distinguishes the constitutional ordinance in this case from the unconstitutional ordinance at issue in McGee. There, proponents of a proposed ordinance establishing a pension plan argued that the ordinance appropriated no funds and, therefore, did not violate article III, section 51. 269 S.W.2d at 666. Although the ordinance in McGee did not directly appropriate money, the fact remained that the city was required to fund the pension plan by appropriating the amount asked for by the trustees administering the pension plan. Id. The practical operation of the ordinance yielded a violation of article III, section 51 because the ordinance “has the same effect as if it read that a sum necessary to carry out its provisions as certified by the trustees shall stand appropriated....” Id.
Conversely, in this case, the proposed ordinance imposes no unfunded financial obligations on the city either expressly or through practical necessity. The ordinance simply imposes additional sales taxes. There is no appropriation and, therefore, no violation of article III, section 51. The trial court erred in concluding otherwise.
Mandamus
Having determined that the proposed ordinance does not violate article III, section 51, the next issue is whether the trial court erred in dismissing Chastain’s counterclaim for mandamus to require the City to place the ordinance on the ballot.
The trial court denied Chastain’s counterclaim on grounds that the proposed ordinance violates article III, section 51. It does not. Further, the city charter provides that after an initiative petition has received the required number of signatures and the procedural requirements of the charter have been met, “[t]he Council shall thereupon submit the proposed ordinance to the electors at the next available municipal or state election held not less than thirty (30) days after such certification by the committee of petitioners for which the City can lawfully provide required notices to the election authorities without seeking a court order.” Charter of the City of Kansas City, Missouri, § 703. Therefore, the trial court incorrectly dismissed Chastain’s counterclaim. This Court, however, expresses no opinion about the ultimate merits of Chastain’s counterclaim for mandamus or about the questions discussed in the concurring opinion, as those issues are not before this Court.
Conclusion
The trial court erred in declaring that the proposed ordinance violates article III, section 51 and in dismissing Chastain’s counterclaim on that basis. The judgment is reversed, and the case is remanded.2
*557RUSSELL, C.J., BRECKENRIDGE, STITH and DRAPER, JJ., concur; WILSON, J., concurs in separate opinion filed; FISCHER, J., concurs in opinion of WILSON, J.

. In its entirety, the proposed ordinance reads as follows:
ORDINANCE NO. 110607
Enacting a new Section 68.476, Code of Ordinances, entitled KCMO Initiative to Build a New Regional Public Transportation System to enact a new tax totaling 3/8% to be devoted to a multi-modal light rail-based regional transit system headquartered at Union Station to extend for 25 years beginning in 2011, providing for submission of this ordinance to the qualified voters of the City for their approval at the next available election; authorizing and directing the City Clerk to notify the responsible election authorities of this election; authorizing and directing the City Clerk to notify the Missouri Director of Revenue if the proposal is approved by the voters; and recognizing this ordinance to be an emergency measure.
WHEREAS, Sections 94.600 through 94.655, RSMo. authorize a sales tax for transportation purposes of up to 1/2%, and the City currently utilizes 3/8% of that authorization for operation of the Kansas City Area Transportation Authority, leaving 1/8% available for other transportation uses; and
WHEREAS, Sections 94.575 through 94.577, RSMo, authorize a sales tax for capital improvements of up to 1/2% and the City currently uses 1/4% of that authorization for police and public safety purposes, leaving 1/4% available for other capital improvement uses; and
WHEREAS, no sales tax ordinance shall be effective until it has been submitted to the qualified voters of the City and approved by a majority of the qualified voters voting; NOW, THEREFORE,
BE IT ORDAINED BY THE COUNCIL OF ¡KANSAS CITY;
Section 1. ENACTMENT OF KCMO INITIATIVE FOR A MORE GREEN, PROSPEROUS, AND TRANSIT-ORIENTED CITY. That a new 68-476, Code of Ordinances, entitled Sales tax for KCMO initiative for a more green, prosperous, and transit-oriented city:
Sec. 68-476. Sales tax for KCMO Initiative For a More Green, Prosperous, and Transit-Oriented City.
*553(a) Imposition of sales tax part one. Pursuant to the authority granted by and subject to the provisions of section 94.575 through section 94.577, Revised Statutes of Missouri, a tax for the benefit of the city is hereby imposed upon all sellers for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in section 144.010 through section 144.525,Revised Statutes of Missouri, and the rules and regulations of the director of revenue issued pursuant thereto. The rate of the tax shall be 1/4 percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the city, if such property and such services are subject to taxation by the state under the provisions of section 144.101 through section 144.525,Revised Statutes of Missouri. The tax Shall become effective sometime in 2011, for a period of twenty-five years, unless sooner terminated, and shall be collected as provided in section 94.575 through section 94.577, Revised Statutes of Missouri.
(b) Imposition of sales tax part two. Pursuant to the authority granted by and subject to the provisions of section 94.600 through section 94.655, Revised Statutes of Missouri, a tax for the benefit of the City is hereby imposed upon all sellers for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in section 144.010 through section 144.525,Revised Statutes of Missouri, and the rules and regulations of the director of revenue issued pursuant thereto. The rate of the sales tax shall be 1/8 percent on the receipts from the sale at retail of all tangible personal properly or taxable services at retail within the City, if such property and such services are subject to taxation by the state under the provisions of section 144.010 through section 144.525,Revised Statutes of Missouri. The tax shall become effective in 2011, and shall apply to all sales made after that date for a period of twenty-five years, unless sooner terminated, and shall be collected as provided in section 94.600 through section 94.655, Revised Statutes of Missouri.
Section 2. REAFFIRMATION OF MBEIWBE AND WORK FORCE POLICIES. The City's MBE/WBE and construction workforce policies will be followed in the use of all capital appropriations.
Section 3. SPECIAL ELECTION CALLED. A special election is called and shall be held on 72011, at which election the question of imposing and extending the sales taxes described in this ordinance shall be submitted to the qualified voters of the City for their consideration, as required by section 94.577 and section 94.605, Revised Statutes of Missouri.
Section 4. BALLOT TITLE. The ballot title shall be:
QUESTION # 1
SHALL THE FOLLOWING BE APPROVED?

KCMO Initiative For a More Green, Prosperous, And Transit-Oriented City

In order to provide the people a more green, prosperous; and transit-oriented city shall the City of Kansas-City, Missouri impose a capital improvement sales tax of 1/4% and a transportation sales tax of 1/8%, both, not to 'exceed 25 years, beginning in 2011, to help fund these improvements to the city’s transit system:
*Construct a 22-mile light rail spine from Waldo to a Park & Ride (P & R) lot south of Kansas City International Airport ... with electric shuttle service to the terminals ... including stops at or near Brookside, UMKC, the Plaza, Westport, Penn Valley Park & Liberty Memorial, Union Station, the Downtown Power & Light District on Main Street, City Market, NKC, Vivion Rd., Line Creek Park, and Zona Rosa generally following the Country Club right-of-way, Broadway, Main St., Burlington, North Oak Trafficway, and the Interurban right-of-way;
*Construct a 19-mile commuter rail line from south Kansas City to Union Station including stops at or near a P & R lot at Blue Ridge and Hwy. 71, a P & R lot at Blue Ridge and 1-470, the Bannister redevelopment site, Swope Park., and the Truman Sports Complex generally following existing rail corridors and Truman Rd.,
*Construct an 8.5-Mile streetcar line from the Kansas City. Zoo to Union station including stops at or near Research Medical Center, Citadel redevelopment site, Cleaver Blvd., 39th St., Troost Ave; Hospital Hill, and Crown Center generally following the Prospect Ave., Linwood Blvd., and Gilham Rd. corridor;
*Construct an electric shuttle bus and bike-way feeder network that will connect to all rail stations with the bikeways separated from traffic and using where possible the *554grassy medians of city boulevards; and also use the tax proceeds to finance bonds and secure federal matching funds?
_YES_NO


. Given the disposition of this case in Chas-tain’s favor, there is no need to address her claim that the trial court erred in allowing the city to introduce certain exhibits into evidence.